DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to Applicant’s request for continued examination filed on January 11, 2022 in which claims 1-5, 7-12, 14-18, and 20 are presented for examination.
4.	Claims 1-5, 7-12, 14-18, and 20 are pending in the application, of which claims 1, 8, and 15 are independent form.
5.	Claims 1, 8, and 15 are amended.
6.	Claims 6, 13, and 19 are cancelled by the applicant.
Response to Arguments
7.	Applicant’s arguments with respect to independent claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8.	Applicant’s argue, “However, Mavinkurve fails to teach, ‘wherein a remaining portion of the received plurality of first variation search results art not initially presented at all with one or more search results’ … Therefore, Mavinkurve fails to teach “wherein a remaining portion of the received plurality of first variation search results are not initially presented at all with the one or more search results”… Therefore, for at least the above reasons, it is respectfully submitted that the combination of Marvit in view of Mavinkurve in further view of Belogolov fail to disclose, suggest, or render predictable the unique combination of features now more clearly recited in independent claim 1”. 	Examiner applied a new reference, to teach, disclose, and suggest, the features that the Applicant’s argued the previous reference does not teach.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marvit et al. US 2009/0094234 A1 (hereinafter Marvit) in view of Li et al. US 2015/0100561 A1 (hereinafter Li). 

Regarding claim 1, Marvit discloses a method for, the method comprising: 	in response to receiving at least one search request based on text entered into a computer, identifying a first variation of the at least one search request based on a criteria (Marvit [0045], [0048], [Figure 2, element 52 and 54] in responsive to the received user query, the system enable a user to receive substantive (i.e., variation) result rather than having to repeat an iterative search process. See also [0046] where the search request is based on set of criteria, e.g., “The advanced search option allows a user to enter one or more additional criteria in the search query to further limit the search results. The criteria included in the advanced search option may be applied before the search is initiated, after the search results are returned, or as a user preference”), wherein the first variation comprises a search query term that is different from the received at least one search request (Marvit [Figure 2, element 54] wherein the first variation is different from the second variation “car + design” is different from “car + history”); 	in response to the user initiating a search of the received at least one search request, simultaneously searching for the at least one search request and the first variation of the at least one search request (Marvit [0013] and [0033]  wherein the user search request and the variant of a user search request executed simultaneously, e.g., “The user receives search results from multiple, simultaneous searches based on expansions and/or refinements to the search query”); 	simultaneously receiving a plurality of search results associated with the received at least one search request and a plurality of first variation search results based on the searched first variation (Marvit [0013] and [0015] wherein search result presented simultaneously, e.g., “An expanded search represents an expansion of a search into several related queries. The expanded search results of the different queries are displayed simultaneously”); 	interlacing and simultaneously presenting on a search page one or more search results comprising one or more links to webpages that are associated with the plurality of search results and a portion of the received plurality of first variation search results (Marvit [0013], [0045], [0050], and [0053] where the search result presented with a webpage or a website link, e.g., “The expanded search results of the different queries are displayed simultaneously. … The search results may be links to webpages or websites”). 	Marvit discloses presenting search results but not clearly: wherein a remaining portion of the received plurality of first variation search results are not initially presented at all with the one or more search result; and  	detecting at least one user action with the portion of the received plurality of first variation search results, wherein detecting the at least one user action comprises detecting a selection of at least one search result corresponding to the portion of the received plurality of first variation search results, and navigating from the search page to a webpage corresponding to the at least one search result; and 	in response to returning to the search page, reordering the one or more search results that are presented on the search page based on the selection of the at least one search result associated with the portion of the received plurality of first variation search results, wherein reordering the one or more search results comprises adding and presenting the remaining portion of the received plurality of first variation search results not initially presented that correspond to the selection of the at least one search result.
However, Li discloses wherein a remaining portion of the received plurality of first variation search results are not initially presented at all with the one or more search result (Li [0004]-[0006], & [Figure 4, elements 408 & 410] wherein a search result generated. The first search result is an intermediate search result. The second search result was hidden from the intermediate search result. In other words, the second search result was not initially presented. See [Figure 4, element 416 “Eliminate the intermediate search result environment from the display environment so that the second search result environment becomes visible);
detecting at least one user action with the portion of the received plurality of first  variation search results, wherein detecting the at least one user action comprises detecting a selection of at least one search result corresponding to the portion of the received plurality of first variation search results, and navigating from the search page to a webpage corresponding to the at least one search result (Li [0006] based on a user action, various type of search result identified, e.g., “at least two different types of search results are concurrently displayed in the first search results environment, the two types including search results of a first type and search results of a second type, each search result of the second type references corresponding content of a second type that is determined to be responsive to a search query for which the set of search results was provided, and includes a representation of the content, and the selected search result is a search result of the second type”); and  			in response to returning to the search page, reordering the one or more search results that are presented on the search page based on the selection of the at least one search result associated with the portion of the received plurality of first variation search results, wherein reordering the one or more search results comprises adding and presenting the remaining portion of the received plurality of first variation search results not initially presented that correspond to the selection of the at least one search result (Li [0027] & [0046] search result ranked based on relevance. See also [0005]-[0006] second type search result, different than the intermediate search result, provided. The second search result was not initially presented).
 	Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the invention to incorporate the Marvit teaching with Li. Both Marvit and Li are analogous, because they are from the same field of endeavor as the claimed invention. One having ordinary skill in the art would have been motivated to provide a transition from the first search result environment to the second search result environment in a manner that preserves the user experience of focusing on the selected search result.

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit and Li discloses a method, wherein the criteria is selected from a group comprising at least one of a similarity, a popularity, a prediction, a plurality of detected user actions, an artificial intelligence, a feedback based on history, and a plurality of crowd-sourced accumulations (Marvit [0046] & 0050] where additional criteria implemented to great search result).  
Claims 8 and 15 amount to a computer system for adjusting a plurality of search and a computer program product comprising one or more computer-readable storage devises and program instructions stored on at least one of the one or more tangible storage devices, performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based the references disclosure of the necessary supporting hardware and software.
 	Regarding claim 11, the rejection of claim 8 is hereby incorporated by reference, the combination of Marvit and Li discloses a computer system, wherein the criteria is selected from a group comprising at least one of a similarity, a popularity, a prediction, a plurality of detected user actions, an artificial intelligence, a feedback based on history, and a plurality of crowd-sourced accumulations (Li [0052] where user action encouraged, e.g.” a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback”). 
Regarding claim 18, the rejection of claim 15 is hereby incorporated by reference, the combination of Marvit and Li discloses a computer program product, wherein the criteria is selected from a group comprising at least one of a similarity, a popularity, a prediction, a plurality of detected user actions, an artificial intelligence, a feedback based on history, and a plurality of crowd-sourced accumulations (Li [0052] where user action encouraged, e.g.” a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback”).
11.	Claims 2-3, 5, 7, 9-10, 12, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Marvit et al. US 2009/0094234 A1 (hereinafter Marvit) in view of Li et al. US 2015/0100561 A1 (hereinafter Li) as applied to claims 1, 4, 8, 11, 15, and 18 above, and further in view of Belogolov et al. U.S. 2016/0063006 A1 (hereafter Belogolov).
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit and Li does not clearly discloses a partial entry of text.
However, in analogues art Belogolov discloses a method, wherein the at least one search request is a partial entry of text and the first variation is a predicted completion of the text (Belogolov [0006] e.g. “…partial search query (or a full search query) that includes one or more search terms). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify implementing an expanded search and providing expanded search result as taught by Marvit and Li with auto-complete suggestions for structured searches as taught by Belogolov. Doing so would have the convenient for users regardless of their level of competence with computers is improved. The users who are unaccustomed to precise syntaxes or users who simply have difficulty remembering syntax options are greatly assisted in entering structured search queries. 
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Li and Belogolov discloses a method, wherein the predicted completion is selected from a group comprising a plurality of spelling corrections, an auto-complete feature, a plurality of location based suggestions, a plurality of crowd-sourced suggestions, and a plurality of trending keywords (Belogolov [0041] where autocomplete includes prediction of a word or phrase. See also [0055] e.g., “In some implementations, entered fields (e.g., fields that have either been directly entered by the user or inferred from a content-based auto-complete suggestion) are visually distinguished from incomplete fields (e.g., by displaying entered fields in a bold-faced font)”). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Marvit and Li with auto-complete suggestions for structured searches as taught by Belogolov. Doing so would have responsive to detect a user action, where the predicted completion is selected from a group that has multiple spelling corrections, and thus enables to generate the search results on multiple potential search terms and re-order the search results based on viewed web pages. 
Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Li, and Belogolov, discloses a method, wherein the searching for the first variation within a plurality of sources is performed in real-time (Belogolov [0050] and [0072] e.g., “concurrent display of the at least one of the one or more auto-complete suggestions with the partial search query includes providing the at least one of the one or more auto-complete suggestions for display in real -time“). 

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Marvit, Li and Belogolov discloses a method, wherein the detecting the at least one user action comprises at least one of a determination of a plurality of time spent with at least one search result within the plurality of search results, a speed in scrolling through the plurality of search results, and a plurality of viewed search results within the plurality of search results (Belogolov [0051] where a user action, for instance scrolling a search result e.g. the user scrolls over the auto-complete suggestions 316, the search results are updated in accordance with the cursor position). 

Claims 9 and 16 amount to a computer system for adjusting a plurality of search and a computer program product comprising one or more computer-readable storage devises and program instructions stored on at least one of the one or more tangible storage devices, performing the steps of claim 2. They are rejected for substantially the same reason as presented above for claim 2 and based the references disclosure of the necessary supporting hardware and software.

Claims 10 and 17 amount to a computer system for adjusting a plurality of search and a computer program product comprising one or more computer-readable storage devises and program instructions stored on at least one of the one or more tangible storage devices, performing the steps of claim 3. They are rejected for substantially the same reason as presented above for claim 3 and based the references disclosure of the necessary supporting hardware and software.
Claim 12 amount to a computer system for adjusting a plurality of search and performing the steps of claim 5. It is rejected for substantially the same reason as presented above for claim 5 and based the references disclosure of the necessary supporting hardware and software.
Claims 14 and 20 amount to a computer system for adjusting a plurality of search and a computer program product comprising one or more computer-readable storage devises and program instructions stored on at least one of the one or more tangible storage devices, performing the steps of claim 7. They are rejected for substantially the same reason as presented above for claim 7 and based the references disclosure of the necessary supporting hardware and software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156